Citation Nr: 1638442	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2. Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active service from January 1986 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Baltimore, Maryland, which, inter alia, denied service connection for sleep apnea and granted service connection for lumbosacral strain with an assigned 10 percent disability evaluation effective May 1, 2007.  In May 2010, the Veteran perfected his appeal regarding these issues and requested a Central Office hearing.  In September 2013, the Veteran submitted another VA Form 9, in which he indicated that he read the statement of the case and any supplemental statement of the case and was only appealing the issue regarding sleep apnea and that he desired a Central Office hearing regarding this issue.  

In July 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A review of the transcript associated with the claims file shows that there was a discussion prior to the hearing and that the parties determined that the only issue currently on appeal was for service connection for sleep apnea.  However, as the April 2016 VA Form 8, Certification of Appeal, included both issues regarding service connection for sleep apnea and an increased rating for recurrent lumbosacral strain, the Board address both issues below.  Additionally, regarding the claim seeking an increased initial evaluation for lumbosacral strain, the Veteran will have the opportunity to request a hearing, if he so desires, while this appeal is on remand.

The Board notes that the RO issued a rating decision in July 2012 that continued to rate the Veteran's bilateral knee disabilities each as 10 percent disabling.  The Veteran filed a timely notice of disagreement with those issues in May 2013, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The issue of entitlement to an increased initial rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Sleep apnea is currently shown, and the preponderance of the evidence indicates that it was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for sleep apnea.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Board finds that service connection for sleep apnea is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has a current diagnosis of obstructive sleep apnea.  Post service VA treatment records include an August 2007 record that showed that the Veteran was referred to the sleep clinic with a provisional diagnosis of sleep apnea.  The reason provided for the request was that the Veteran snored, had fallen asleep at red lights and on the highways, and had fallen asleep in meetings as well as while watching television and movies.  In September 2007, the Veteran underwent a sleep study.  On the clinical form questionnaire, the Veteran indicated that he snored and had a few years of sleep problems 3-4 nights per week; had trouble falling asleep and woke up two times per night; did not wake up too early, but felt like he had too little sleep; was sleepy during the day; and went to bed at 9-10:00 pm, but would wake up at 2-3 am.  After testing, the interpreting physician, Dr. M. Balish, diagnosed the Veteran with mild to moderate obstructive sleep apnea with moderate periodic leg movements.  The records also showed that the Veteran was issued a CPAP machine for his sleep apnea.  As such, the Board finds that the first element required for service connection has been established.

Turning to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's in-service symptomatology of sleep apnea.  At his Board hearing, the Veteran testified that while he was on active duty, he had problems with snoring constantly.  He stated that his wife would also wake him up because he would stop breathing while he was sleeping.  He also stated that his children complained about his loud snoring.  When asked about symptoms associated with his sleep apnea, he described snoring, his breath stopping while he was sleeping, and falling asleep during the day.  The Veteran explained that during service his heart doctor initially asked him about his snoring, told him about obstructive sleep apnea, and wanted him to undergo testing.  The Veteran reported that VA was unable to schedule him with a sleep evaluation prior to October 2007.  At the time of the October 2007 sleep evaluation, he was diagnosed with sleep apnea.  
The Board notes that the Veteran and his wife are competent to report that he experienced snoring, his breath stopped while he was sleeping, and he fell asleep during the day. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465,469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted). Furthermore, the Board considers the Veteran and his wife's reports regarding his in-service symptoms of snoring, his breath stopping, and falling asleep during the day to be credible as they are internally consistent and in line with the other evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Veteran's service treatment records include a January 2007 health record that showed that when the Veteran was asked if he currently has or ever had sleep apnea, he checked the box marked "YES".  Although he denied having frequent trouble sleeping on his April 2007 retirement examination and report of medical history, an April 2007 record noted that while the Veteran was undergoing a cardiac catheterization, his cardiologist told him that he may need to be evaluated for sleep apnea.  Another April 2007 record showed that the Veteran was, in fact, referred to the sleep clinic at Walter Reed with a primary diagnosis of obstructive sleep apnea.  Accordingly, the Board finds that the second element required for service connection has also been established.

Finally, turning to the third element required for service connection, the Board notes that the only opinion of record addressing whether there is a causal relationship between the Veteran's current sleep apnea and his in-service symptoms is that of Dr. M. Balish who in November 2013 correspondence, noted that the Veteran was followed in the sleep clinic at the Washington, DC VA Medical Center (VAMC).  Dr. M. Balish reported that while the Veteran was on active duty, in April 2007, he was seen at Bethesda Naval medical center for complaints of loud snoring and the treating physician at the time indicated a concern for sleep apnea and referred the Veteran for a sleep study.  Several months later a sleep study documented that the Veteran did indeed have moderate obstructive sleep apnea and began using a CPAP machine within a month.  Dr. M. Balish stated that it was clear that the Veteran's symptoms of sleep apnea were present while he was on active duty, that he made a complaint about the same, and that a physician while he was in the military thought it was likely that the Veteran had sleep apnea.  Dr. M. Balish stated that it was clear that the Veteran was diagnosed with sleep apnea within a few months of leaving the military and opined that it was therefore clear (more likely than not) that the sleep apnea requiring the use of a CPAP machine was connected to the Veteran's service.  Accordingly, because there is medical opinion evidence of a relationship between the Veteran's currently diagnosed sleep apnea and service, the Board finds that the third element required for service connection has also been satisfied.

Therefore, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for sleep apnea, is warranted.  Thus, the Veteran's claim of entitlement to service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for sleep apnea is granted.  


REMAND

During a discussion prior to his July 2016, the parties determined that the only issue on appeal was service connection for sleep apnea.  However, the Veteran's claim for an increased initial rating for a lumbosacral strain was also certified to the Board and it does not appear that the Veteran has officially withdrawn the increased rating claim; therefore, the Board will continue to address the matter on appeal.  On remand, the Veteran should clarify his intent with regard to this claim. 

On review of the record, the evidence indicates that the Veteran's symptoms of a lumbar spine disability may have increased in severity since his last VA examination in July 2007.  VA treatment records reflect that the Veteran was seen and evaluated for a recent exacerbation of back pain.  An October 2009 MRI report demonstrated L3-4 right foraminal disc protrusion with moderate right foraminal narrowing.  Treatment records dated in June 2010 from JHCP at Charles County Family Practice showed complaints of numbness going down both legs.    Such symptoms and findings were not reported during the prior VA examinations. Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his service-connected lumbosacral strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the record reflects that the Veteran receives ongoing treatment at the Washington DC VAMC.  Records of any VA treatment the Veteran may have received for his lumbar spine disability since June 2016, the last dated treatment records that have been associated with the claims file, are constructively of record, may contain pertinent information, and must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he intends to continue pursuing the claim of entitlement to an initial rating in excess of 10 percent for a lumbosacral strain.  If not, ask him to submit a written statement withdrawing the claim from appellate review.

2.  If he opts to continue with the appeal or does not respond, request that the Veteran identify any medical treatment records and furnish appropriate authorization for the release of private medical records, which have not been previously associated with the claims file.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

Any negative search response must be noted in the record and communicated to the Veteran.

3.  If he opts to continue with the appeal or does not respond, take the necessary steps to obtain any identified records of VA treatment since June 2016, including from the Washington, DC VAMC, as well as any other identified VA facility that have not already been associated with the claims file. 

4.  If he opts to continue with the appeal or does not respond, afford the Veteran an examination to determine the current level of impairment due to the service-connected lumbosacral spine disability.

5.  Readjudicate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


